Case 2:17-bk-23651-NB    Doc 149 Filed 05/13/19 Entered 05/13/19 14:21:12           Desc
                           Main Document Page 1 of 2


 1   BRETT B. CURLEE (SBN 151058)
     LAW OFFICES OF BRETT CURLEE
 2   21250 Hawthorne Blvd., Suite 500
     Torrance, CA 90503                                  FILED & ENTERED
 3   Telephone: (310)203-3084
     Facsimile: (310) 203-3071
 4   Email: Brett.Curlee@TheCurleeLawFirm.com                  MAY 13 2019

 5   Attorney for the Movant and                          CLERK U.S. BANKRUPTCY COURT
     Chapter 7 Trustee, WESLEY H. AVERY                   Central District of California
                                                          BY ghaltchi DEPUTY CLERK
 6
                           UNITED STATES BANKRUPTCY COURT
 7
                                               CHANGES MADE BY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 8
                                   LOS ANGELES DIVISION
 9
     In re                                       ) CASE NO. 2:17-bk-23651-NB
10                                               )
     LETITIA LOUISE WELLINGTON,                  ) [Chapter 7]
11                                               )
                                                 ) ORDER      ON       STIPULATION
12                      Debtor.                  ) AMENDING THE TERMS OF THE
                                                 ) STIPULATION [Docket No. 86,
13                                               ) Exhibit “1”] FOR THE CHAPTER
                                                 ) 7 TRUSTEE TO SELL THE SINGLE
14                                               ) FAMILY     RESIDENCE      (1353
                                                 ) Hauser      Boulevard,      Los
15                                               ) Angeles, CA 90036) BETWEEN
                                                 ) THE    CHAPTER    7    TRUSTEE,
16                                               ) WESLEY H. AVERY, THE DEBTOR,
                                                 ) LETITIA LOUISE WELLINGTON,
17                                               ) THE DEBTOR’S SPOUSE, AMOS Q.
                                                 ) WELLINGTON,    AND    CREDITOR,
18                                               ) MICHAEL DURAND MADISON, SR.
                                                 )
19                                               ) Date: No hearing required.
                                                 ) Time: No hearing required.
20                                               ) Place: Courtroom 1545
                                                   Edward R. Roybal Federal
21                                                 Building and Courthouse
                                                   255 E. Temple Street
22                                                 Los Angeles, CA 90012-3300

23        The Court, having reviewed the “Stipulation Amending the
24 Terms of the Stipulation [Docket No. 86, Exhibit “1”] for the

25 Chapter    7   Trustee     to   Sell   the   Single   Family      Residence             (1353
26 Hauser Boulevard, Los Angeles, CA 90036) Between the Chapter 7
27 Trustee, Wesley H. Avery, the Debtor, Letitia Louise Wellington,

28 the Debtor’s Spouse, Amos Q. Wellington, and Creditor, Michael


                                           -1-
Case 2:17-bk-23651-NB       Doc 149 Filed 05/13/19 Entered 05/13/19 14:21:12     Desc
                              Main Document Page 2 of 2


 1 Durand        Madison,       Sr.”     (Docket     No.     147      86)(the    “Amended

 2 Stipulation”), and the Court having determined that the Amended

 3 Stipulation was properly served and that no further hearing is

 4 necessary,

 5   IT IS HEREBY ORDERED THAT:

 6        1.        The Amended Stipulation is GRANTED;

 7        2.        The Amended Stipulation is APPROVED;

 8        3.        The Amended Stipulation amends only those terms in the

 9   “Stipulation for the Chapter 7 Trustee to Sell the Single Family

10   Residence (1353 Hauser Boulevard, Los Angeles, CA 90036) and to

11   Continue the Hearing on the Motion to Consolidate (Docket No. 43)

12   Between the Chapter 7 Trustee, Wesley H. Avery,                        the Debtor,

13   Letitia       Louise     Wellington,      the       Debtor’s     Spouse,    Amos    Q.

14   Wellington, and Creditor Michael Durand Madison, Sr.” (“Original

15   Stipulation”), attached to the Motion, Docket No. 86, as Exhibit

16   “1,” as are set forth in the Amended Stipulation;

17        4.        All   other     terms    of    the     Original    Stipulation      are

18   unaffected and remain in full force and effect; and,

19        5.        The Chapter 7 Trustee is hereby authorized to execute

20   all documents and take such actions as are reasonably necessary

21   in    accordance        with      the   Original      Stipulation     and    Amended

22   Stipulation.

23                                             ###
     Date: May 13, 2019
24

25

26
27

28


                                               -2-
